In an action by an assignee to recover claimed arrears of installments for the support of an infant child of the assignor and defendant, under an agreement of separation, defendant appeals from an order of the County Court of the County of Westchester which affirmed (1) an order of the. City Court of White Plains, granting plaintiff’s motion for summary judgment; and (2) the judgment of *905said City Court which was entered in accordance with said order o£ the City Court. Order of said County Court reversed and order and judgment of said City Court vacated, with $10 costs and disbursements on each of the appeals, in this court and in said County Court; and plaintiff’s motion denied, with $10 costs. The moving papers are palpably insufficient and the supporting affidavit entirely hearsay. Moreover, it clearly appears that a triable issue of fact exists as to the breach of the separation agreement on the part of the assignor. Nolan, P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.